DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
II.	This action is in response to applicant’s amendment/arguments filed on June 28, 2022.  This action is made FINAL.

Allowable Subject Matter
III.	Claims 1 and 36 may be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

IV.	Claims 1 and 36-54 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
Claim 1 recites “based on identifying the presence of a game object on the table surface, determine whether the game object is a game start trigger initiating game object by comparing at least one visual feature of the game object with stored configuration data relating to a prescribed game start trigger initiating game object, in response to the game object being identified as present on the table surface, determine that the game start event has occurred and recording a time stamp for a game event” in lines 13-20.
It is unclear whether determining that the game start event has occurred is in response to the game object being identified as present on the table surface or the game object being determined to be a “game start trigger initiating game object”.  The limitation renders the claim indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
Claims 50-54 are dependent on claim 1 and rejected for indefiniteness under 35 U.S.C. 112(b) for the same reasons given above regarding claim 1.
Claim 36 recites limitations similar to the ones recited above in claim 1.  Therefore, claim 36 is 
rejected for indefiniteness under 35 U.S.C. 112(b) for the same reasons given above regarding claim 1.
Claims 37-49 are dependent on claim 36 and rejected for indefiniteness under 35 U.S.C. 112(b) for the same reasons given above regarding claim 36.

Response to Arguments
V.	Applicant’s arguments with respect to claim(s) 1 and 36-54 have been considered but are moot in view of the new grounds of rejection.

Conclusion
VI.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Czyzewski et al. Pub. No.: US 2008/0113783 A1 discloses casino table game monitoring system including using video information from cameras to indicate a new game state corresponding to a new game such as the placement of new bets on the table 110 (Fig. 4) (see paragraph [0057]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J MILLER whose telephone number is (571)272-7869. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON J MILLER/Primary Examiner, Art Unit 2647                                                                                                                                                                                                        
July 20, 2022